DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) and the Amendment filed on 19 August 2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-8 and 11-22 are allowed.

                                          Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is US Patent 7,687,315 to Carson.  Carson discloses a microelectronic device, shown in Fig. 2, comprising: a first interposer substrate 208 having an upper surface and a lower surface opposite the upper surface, wherein the first interposer substrate 208 includes a first array of pads carried by the lower surface; a microelectronic die 240 carried on the upper surface of the first interposer substrate 208 and electrically coupled to the first interposer substrate 208; a standoff 242 and 244 disposed over the microelectronic die; a second interposer substrate 206 disposed over the standoff and electrically coupled to the first interposer substrate, wherein the second interposer substrate 206 includes a second array of pads carried by an upper surface of the second interposer substrate, and wherein each individual pad in the second array is aligned with a corresponding individual pad in the each of the pads on the lower surface of the first interposer is positioned within a first longitudinal area; and that the casing includes an opening with a second longitudinal area greater than the first longitudinal area, as required in independent claim 1. 
With respect to newly-submitted independent claim 22, Carson discloses that the first interposer has a first array of at least four pads carried by the lower surface, and wherein the second interposer substrate includes a second array of at least four pads carried by an upper surface of the second interposer substrate, as shown in Fig. 2 of Carson.  However, Carson does not teach or suggest that each individual pad in the first array of pads has a centerline that is vertically aligned with a centerline of a corresponding individual pad in the second array of pads, as required in independent claim 22. 
With respect to independent claim 11, Carson discloses a stacked microelectronic device, shown in Fig. 2, comprising a first microelectronic device, including: a first lower substrate 208, a first microelectronic die 240 carried on the first lower substrate and electrically coupled to the first lower substrate, a first standoff 242 and 244 disposed over the first microelectronic die 240, a first upper substrate 206 disposed aver the first standoff and electrically coupled to the first lower substrate, and a casing 202 at least partially encapsulating the first microelectronic die, the first standoff, and the first upper substrate; and a second microelectronic device including a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822